PER CURIAM.
G. B., a juvenile appeals from an adjudication of delinquency for burglary and grand larceny. The State concedes the only point on appeal, i.e., that the adjudication should be reduced to petit larceny because the State failed to prove that the property G. B. was charged with stealing had a value of $100.00 or more as required by Section 812.014, Florida Statutes (1979).
Accordingly we affirm the adjudication of delinquency for burglary and remand to the trial court for purposes of reducing the adjudication of delinquency for grand larceny to an adjudication of delinquency for petit theft.